Duncan, J.,
dissenting: Since the Trial Court found that the plaintiff “believed and intended that it was selling the goods to the United States Government,” no title could pass to Eleveld or National Procurement, the purported sale was void, and title to the goods was in the plaintiff on the date of the replevin action. 3 Corbin, Contracts 616; 3 Williston, Sales 447; Rodliff v. Dallinger, 141 Mass. 1. See Phelps v. McQuade, 220 N. Y. 232, 236. The bailor of the goods had no title to transfer by means of the warehouse receipt, even if it could be found that the Illinois statute (Ill. Rev. Stat., c. 114, s. 274) was complied with in the transfer. Rodliff v. Dallinger, supra, 6. See 93 C.J.S. 433, Warehouseman & Safe Depositaries, s. 27.
The ruling that when the action was brought the defendant “had a better title to the goods than” the plaintiff was inconsistent with the consequences which follow as a matter of law from the express finding, and in my opinion the verdict should be set aside.